           Case 1:18-mj-00582-TCB Document 1 Filed 12/07/18 Page 1 of 1 PageID# 1

AO 91 (Rev. 11/11) Criminal Complaint


                                     United States District Court
                                                                for the

                                                    Eastern District of Virginia                          DEC - 7 20/8
                  United States of America
                               V.                                                                                         COURT)
                                                                                                                       JRGINIA   J
                                                                           Case No.
                  PER ANDREW BANNER
                                                                                      1:18-mj-582



                          Defendanl(s)


                                                CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                 December 6. 2018               in the county of               Fairfax             in the
        Eastern        District of           Virginia          ,the defendant(s) violated:

            Code Section                                                     Offense Description
32 C.F.R.§ 1903.10(a)                          Knowingly possess or cause to be present a weapon on an Agency
                                               installation.




          This criminal complaint is based on these facts:
See attached affidavit.




          □ Continued on the attached sheet.




                                                                                             Complainant's signature
 SAUSA McKay Smith/AUSA Rosanne C. Haney
                                                                                       Michael Digennaro, Officer, CIA
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


                                                                                Michael S. Nachmanoff
Date:             17 Mj
                                                                                             Maa/stratL
                                                                                             Judge s signature

City and state:                         Alexandria. VA                         Hon. Michael 8. Nachmanoff, U.S. Magistrate Judge
                                                                                              Printed name and title
